Citation Nr: 0730698	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of head trauma and neck 
injury has been received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from April 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision in 
which the RO denied the veteran's petitions to reopen his 
previously denied claims for service connection for head 
trauma and injury to neck vertebra.  The veteran filed a 
notice of disagreement (NOD) in December 2004, and the RO 
issued a statement of the case (SOC) in August 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2005.

Although the RO in its rating decision and SOC characterized 
the issue on appeal herein as two separate petitions to 
reopen, the Board has recharacterized the issue as a single 
petition to reopen, because the head and neck disabilities 
are claimed as residual to the same injury.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

During the Board hearing, the veteran's representative raised 
the issue of whether there was clear and unmistakable error 
(CUE) in the prior, April 1980 and August 1991 decisions 
which denied service connection for psychophysiological 
musculoskeletal disorder, manifested by tension headaches 
(also diagnosed as post-traumatic vascular headaches), and 
head and back injuries (Hearing transcript, p. 2).  The 
representative indicated that the RO did not consider, in its 
prior decisions, evidence in the record at that time relating 
to treatment for his claimed disabilities (p. 4).

The RO has not addressed the issue of whether the April 1980 
or August 1991 rating actions which denied service connection 
for head and neck disabilities involved CUE.  However, 
because a favorable determination on that claim could render 
moot the question of whether new and material evidence to 
reopen a claim for service connection for residuals of head 
trauma and neck injury, the CUE claim is inextricably 
intertwined with the claim to reopen and must be adjudicated 
by the RO prior the Board's adjudication of the claim to 
reopen.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are inextricably intertwined if one claim could have 
significant impact on the other).  The Board points out that, 
if the CUE claim is denied, the RO must afford the veteran 
the opportunity to perfect an appeal as to that issue.

As RO adjudication of the claim of CUE, in the first 
instance, is warranted, Board consideration of the petition 
to reopen, at this juncture, would be premature.  The Board 
also finds that further action on the petition to reopen 
warranted.  

In this regard, the claims file includes documents from the 
Social Security Administration (SSA), among them a December 
1998 request for information from SSA to the VA hospital in 
Tulsa, Oklahoma.  It also appears that the veteran received 
SSA disability benefits at some point.  However, there is no 
SSA disability determination in the claims file.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the possible 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file any SSA disability 
determination records in addition to those in the claims 
file, including the cover page of any disability 
determination indicating the primary and secondary 
disabilities, along with copies of all medical records 
underlying the determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

On remand, the RO should, through a VCAA compliant letter, 
also give the veteran another opportunity to present 
information and evidence pertinent to the petition to reopen, 
notifying him that he has a full one- year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also request that the veteran submit 
all evidence in his possession.  The RO should ensure that 
the content of its letter meets the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) as regards informing him 
both what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection; as 
well as Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), particularly as regards assignment of disability 
ratings and effective date (two of the five elements of claim 
for service connection), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the petition to reopen the 
claim for service connection for residuals of head trauma and 
neck injury.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA a copy 
of any decision awarding the veteran 
disability benefits, including the cover 
page indicating the primary and secondary 
disabilities, as well as copies of all 
medical records underlying such 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
petition to reopen the claim for service 
connection for residuals of head trauma 
and neck injury.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
also request that the veteran submit all 
evidence in his possession.

The RO should ensure that its letter 
meets the requirements of Kent and 
Dingess/Hartman, cited to above, as 
regards informing the veteran of both 
what is needed to reopen the claim and 
what is needed to establish the 
underlying claim for service connection, 
as well as the assignment of disability 
ratings and effective dates (as 
appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After taking any additional 
development deemed appropriate, the RO 
should adjudicate the matter of whether 
there was CUE in the April 1980 or August 
1991 rating decisions denying service 
connection for psychophysiological 
musculoskeletal disorder, manifested by 
tension headaches (also diagnosed as 
post-traumatic vascular headaches) and 
head and back injuries. Then, if not 
rendered moot, the RO must readjudicate 
the matter of whether new and material 
evidence to reopen a claim for service 
connection for service connection for 
residuals of head trauma and neck injury 
has been received.

5.  If the CUE claim is denied, the RO 
must inform the veteran and his 
representative of the decision and of the 
need to file to perfect a timely appeal 
if he wants to appeal the decision.  If a 
notice of disagreement is timely filed, 
the RO should address the matter in a 
supplemental statement of the case, and 
afford him and his representative an 
opportunity to timely file a substantive 
appeal.

6.  If any benefits sought for which a 
timely appeal has been perfected remain 
denied, the RO must furnish to the 
veteran and his representative a 
supplemental SOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The claims file must not be returned to 
the Board until the veteran timely 
perfects an appeal of the CUE claim, or 
the time period for doing so expires, 
whichever occurs first.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



